Title: To James Madison from Benjamin McIlvain and Others, 8 July 1814
From: McIlvain, Benjamin
To: Madison, James


        
          July 8th. 1814.
        
        We the undersigned Citizens of the Town of Lewes and its vicinity request the Liberty of representing to your Excellency the defenceless situation of the Town at this time, the enemy at our door, almost every day in sight, and at full Liberty to stretch into the bay whenever they think proper. The Volunteer Company stationed here last year have served out the time for which they ingaged, and we are of opinion the Situation in which we at present Stand points out the necessity of a Simular Company being raised for the defence of this Place, it is the wish of the subscribers that the Company should have the privilige allowed them of choosing their own Officers—we are with high consideration Your most Obt. Humble Servts.
        
          Benjamin McIlvain[and twenty-three others]
        
      